Exhibit 10.1
ARBITRON INC.
Amended and Restated
Schedule of Non-Employee Director Compensation1

     
Annual Retainer Fee
  $30,000 
 
   
Lead Independent Director
Additional Annual Retainer
  $25,000 
 
   
Committee Chair Retainer
  Audit Committee:       $20,000 
 
  Other Committees:       $10,000
 
   
Board Meeting Fees (In person or by
telephone)
  $1,500 
 
   
Committee Meeting Fees (In person)
  $1,500 
 
   
Committee Meeting Fees (By telephone)
  $750 
 
   
Initial Deferred Stock Unit Awards
  Each newly elected non-employee director will receive a one-time grant of
4,500 deferred stock units, which deferred stock units will vest in three equal
installments of 1,500 deferred stock units over a three-year period and will be
payable following the director’s termination of service as a director of the
Company.
 
   
Annual Option Awards
  Beginning the year after initial election to the board of directors, each
continuing non-employee director will receive an annual grant of $100,000 worth
of stock options based on a Black-Scholes valuation calculated using the closing
price of the Company’s common stock on the grant date. The exercise price per
share of each option granted will be equal to 100% of the fair market value of
the underlying Company common stock on the date the option is granted, which is
equal to the closing price of the Company’s common stock on such date. These
options will become exercisable in full six months after the date of grant and
will expire 10 years from the date of grant.

 

1   All cash retainer fees and meeting fees payable to non-employee directors
may be paid, at the election of each director, in the form of deferred stock
units or may be paid, at the election of each director, in the form of stock
options, in each case in lieu of cash.

